Exhibit 10.2

 

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

made by

DOMINO’S SPV GUARANTOR LLC,

DOMINO’S PIZZA FRANCHISING LLC,

DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC.,

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC,

DOMINO’S RE LLC, and

DOMINO’S EQ LLC

each as a Guarantor

in favor of

CITIBANK, N.A.,

as Trustee

Dated as of March 15, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

 

SECTION 1 DEFINED TERMS

     1      1.1         Definitions      1   

 

SECTION 2 GUARANTEE

     2                  2.1         Guarantee      2      2.2         No
Subrogation      3      2.3         Amendments, etc. with respect to the
Co-Issuer Obligations      3      2.4         Guarantee Absolute and
Unconditional      4      2.5         Reinstatement      5      2.6        
Payments      5      2.7         Information      5   

 

SECTION 3 SECURITY

     5      3.1         Grant of Security Interest      5      3.2        
Certain Rights and Obligations of the Guarantors Unaffected      8      3.3     
   Performance of Collateral Documents      9      3.4         Stamp, Other
Similar Taxes and Filing Fees      10      3.5         Authorization to File
Financing Statements      10   

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

     11      4.1         Existence and Power      11      4.2         Company
and Governmental Authorization      11      4.3         No Consent      12     
4.4         Binding Effect      12      4.5         Ownership of Equity
Interests; Subsidiaries      12      4.6         Security Interests      12     
4.7         Other Representations      13   

 

SECTION 5 COVENANTS

     13      5.1         Maintenance of Office or Agency      13      5.2     
   Covenants in Base Indenture and Other Related Documents      14      5.3     
   Further Assurances      14      5.4         Legal Name, Location Under
Section 9-301 or 9-307      15      5.5         Equity Interests      15     
5.6         Concentration Accounts and Lock Boxes      15   

 

SECTION 6 REMEDIAL PROVISIONS

     16      6.1         Rights of the Control Party and Trustee upon Event of
Default      16      6.2         Waiver of Appraisal, Valuation, Stay and Right
to Marshaling      18      6.3         Limited Recourse      19      6.4        
Optional Preservation of the Collateral      19      6.5         Control by the
Control Party      19      6.6         The Trustee May File Proofs of Claim     
20      6.7         Undertaking for Costs      20      6.8         Restoration
of Rights and Remedies      20      6.9         Rights and Remedies Cumulative
     21      6.10       Delay or Omission Not Waiver      21   

 

i



--------------------------------------------------------------------------------

  6.11       Waiver of Stay or Extension Laws      21                  6.12   
   Receivership Clause      21   

 

SECTION 7 THE TRUSTEE’S AUTHORITY

     22   

 

SECTION 8 MISCELLANEOUS

     22      8.1         Amendments      22      8.2         Notices      22   
  8.3         Governing Law      25      8.4         Successors      25     
8.5         Severability      25      8.6         Counterpart Originals      25
     8.7         Table of Contents, Headings, etc.      25      8.8        
Recording of Agreement      25      8.9         Waiver of Jury Trial      25   
  8.10       Submission to Jurisdiction; Waivers      25      8.11      
Additional Subsidiary Guarantors      26      8.12       Currency Indemnity     
26      8.13       Acknowledgment of Receipt; Waiver      27      8.14      
Termination; Partial Release      27      8.15       Third Party Beneficiary   
  27      8.16       Entire Agreement.      27   

SCHEDULES

 

Schedule 4.5

   —    Guarantor Ownership Relationships EXHIBITS      

Exhibit A

   —    Form of Assumption Agreement

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of March 15, 2012, made by DOMINO’S SPV GUARANTOR LLC, a Delaware limited
liability company, DOMINO’S PIZZA FRANCHISING LLC, a Delaware limited liability
company, DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC., a Delaware corporation,
DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC, a Nova Scotia unlimited company,
DOMINO’S RE LLC, a Delaware limited liability company, and DOMINO’S EQ LLC, a
Delaware limited liability company (collectively, together with any Additional
Subsidiary Guarantor that becomes a party hereto pursuant to the terms hereof,
the “Guarantors”) in favor of CITIBANK, N.A., a national banking association, as
trustee under the Indenture referred to below (in such capacity, together with
its successors, the “Trustee”) for the benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, Domino’s Pizza Master Issuer LLC, a Delaware limited liability company
(the “Master Issuer”), the other Co-Issuers, the Trustee and Citibank, N.A., as
securities intermediary, have entered into the Amended and Restated Base
Indenture, dated as of the date of this Agreement (as amended, modified or
supplemented from time to time, exclusive of any Series Supplements, the “Base
Indenture” and, together with all Series Supplements, the “Indenture”),
providing for the issuance from time to time of one or more Series of Notes
thereunder; and

WHEREAS, the Indenture and the other Related Documents require that the parties
hereto execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:

SECTION 1

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto and used
herein shall have the meanings given to them in such Base Indenture Definitions
List.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Co-Issuer Obligations” means all Obligations owed by the Co-Issuers to the
Secured Parties under the Indenture and the other Related Documents.

“Collateral” has the meaning assigned to such term in Section 3.1(a).

“Other Currency” has the meaning assigned to such term in Section 8.12.

“Receiver” has the meaning assigned to such term in Section 6.12.

“Termination Date” has the meaning assigned to such term in Section 2.1(d).

SECTION 2

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Trustee, for the benefit of the Secured Parties,
the prompt and complete payment and performance by the Co-Issuers when due
(whether at the stated maturity, by acceleration or otherwise) of the Co-Issuer
Obligations. In furtherance of the foregoing and not in limitation of any other
right that the Trustee or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Co-Issuer to pay
any Co-Issuer Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby jointly and severally promises to and shall forthwith pay, or
cause to be paid, to the Trustee for distribution to the applicable Secured
Parties in accordance with the Indenture, in cash the amount of such unpaid
Co-Issuer Obligation. This is a guarantee of payment and not merely of
collection.

(b) Anything herein or in any other Related Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Related Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c) Each Guarantor agrees that the Co-Issuer Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Trustee or any other Secured Party hereunder.

 

2



--------------------------------------------------------------------------------

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the date (the “Termination Date”) on which this Agreement ceases to
be of further effect in accordance with Article XI of the Base Indenture,
notwithstanding that from time to time prior thereto the Co-Issuers may be free
from any Co-Issuer Obligations.

(e) No payment made by any of the Co-Issuers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Trustee or any
other Secured Party from any of the Co-Issuers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Co-Issuer Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Co-Issuer Obligations or any payment received or
collected from such Guarantor in respect of the Co-Issuer Obligations), remain
liable hereunder for the Co-Issuer Obligations up to the maximum liability of
such Guarantor hereunder until the Termination Date.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Trustee or any
other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Trustee or any other Secured Party against the Co-Issuers or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Trustee or any other Secured Party for the payment of the Co-Issuer
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Co-Issuers or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time when all of the
Co-Issuer Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Trustee and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Trustee, if required), to
be applied against the Co-Issuer Obligations, whether matured or unmatured, in
such order as the Trustee may determine in accordance with the Indenture.

2.3 Amendments, etc. with respect to the Co-Issuer Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Co-Issuer Obligations made by
the Trustee or any other Secured Party may be rescinded by the Trustee or such
other Secured Party and any of the Co-Issuer Obligations continued, and the
Co-Issuer Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Trustee or any other Secured Party, and the Base Indenture and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Trustee or any other Secured Party for the payment of the Co-Issuer
Obligations may be

 

3



--------------------------------------------------------------------------------

sold, exchanged, waived, surrendered or released (it being understood that this
Section 2.3 is not intended to affect any rights or obligations set forth in any
other Related Document). Neither the Trustee nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Co-Issuer Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.4 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Co-Issuer
Obligations and notice of or proof of reliance by the Trustee or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Co-Issuer Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3; and all dealings between the Co-Issuers and any of the Guarantors, on
the one hand, and the Trustee and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Co-Issuers or any of the Guarantors with respect to the
Co-Issuer Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Indenture or any other Related Document, any of the Co-Issuer Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Trustee or any other
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
full payment or performance) which may at any time be available to or be
asserted by any Co-Issuer or any other Person against the Trustee or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Co-Issuers or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Co-Issuers
for the Co-Issuer Obligations, or of such Guarantor under the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Trustee or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Co-Issuer, any other Guarantor or any other
Person or against any collateral security or guarantee for the Co-Issuer
Obligations or any right of offset with respect thereto, and any failure by the
Trustee or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Co-Issuer, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Co-Issuer, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Trustee or any other Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

4



--------------------------------------------------------------------------------

2.5 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Co-Issuer Obligations is rescinded or must
otherwise be restored or returned by the Trustee or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Co-Issuers or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of the Co-Issuers or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.6 Payments. Each Guarantor hereby guarantees that payments hereunder shall be
paid to the Trustee without set-off or deduction or counterclaim in immediately
available funds in Dollars at the office of the Trustee.

2.7 Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Co-Issuers’ and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Co-Issuer Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Trustee nor any other Secured Party shall have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

SECTION 3

SECURITY

3.1 Grant of Security Interest.

(a) To secure the Obligations, each Guarantor hereby pledges, assigns, conveys,
delivers, transfers and sets over to the Trustee, for the benefit of the Secured
Parties, and hereby grants to the Trustee, for the benefit of the Secured
Parties, a security interest in, all of the following property to the extent now
owned or at any time hereafter acquired by such Guarantor or in which such
Guarantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”):

            (i) (A) the Collateral Franchise Documents including, without
limitation, all monies due and to become due to such Guarantor under or in
connection with the Collateral Franchise Documents, whether payable as fees,
rent, expenses, costs, indemnities, dividends, distributions, insurance
recoveries, damages for the breach of any of the Collateral Franchise Documents
or otherwise, but excluding Excluded Amounts, and all security and supporting
obligations for such amounts payable thereunder and (B) all rights, remedies,
powers, privileges and claims of such Guarantor against any other party under or
with respect to the Collateral Franchise Documents (whether arising pursuant to
the terms of the Collateral Franchise Documents or otherwise available to such
Guarantor at law or in equity), including the right to enforce any of the
Collateral Franchise Documents and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the Collateral Franchise Documents or the obligations of any party
thereunder;

 

5



--------------------------------------------------------------------------------

            (ii) the Collateral Transaction Documents, including, without
limitation, all monies due and to become due to such Guarantor under or in
connection with the Collateral Transaction Documents, whether payable as fees,
rent, expenses, costs, indemnities, insurance recoveries, damages for the breach
of any of the Collateral Transaction Documents or otherwise, all security and
supporting obligations for amounts payable hereunder and thereunder and
performance of all obligations hereunder and thereunder, including, without
limitation, (A) all rights of such Guarantor to the Domino’s IP (except to the
extent such Domino’s IP is excluded from the pledge, assignment, conveyance,
delivery, transfer, setting over and grant of a security interest pursuant to
clause (iv) below) under each IP License Agreement to which such Guarantor is a
party (subject to the terms thereof) and (B) all rights of such Guarantor under
the Management Agreement and in and to all records, reports and documents in
which they have any interest thereunder, and all rights, remedies, powers,
privileges and claims of such Guarantor against any other party under or with
respect to the Collateral Transaction Documents (whether arising pursuant to the
terms of the Collateral Transaction Documents or otherwise available to such
Guarantor at law or in equity), including the right to enforce any of the
Collateral Transaction Documents and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the Collateral Transaction Documents or the obligations of any party
thereunder;

            (iii) the Equity Interests of any Person owned by any Guarantor
including, without limitation, the Master Issuer and the Domestic Distribution
Real Estate Holder, and all rights as a member or shareholder of each such
Person under the Charter Documents of each such Person, including, without
limitation, all moneys and other property distributable thereunder to any such
Guarantor and all rights, remedies, powers, privileges and claims of such
Guarantor against any other party under or with respect to each such Charter
Document (whether arising pursuant to the terms of such Charter Document or
otherwise available to such Guarantor at law or in equity), including the right
to enforce each such Charter Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect to each such Charter Document;

            (iv) any Domino’s IP, including all Proceeds and products of the
foregoing, including all goodwill symbolized by or associated with the
Trademarks included in the Domino’s IP; provided that the pledge, assignment,
conveyance, delivery, transfer, setting over and grant of security interest
hereunder shall not include any application for a Trademark that would be deemed
invalidated, cancelled or abandoned due to the grant and/or enforcement of such
security interest, including, without limitation, all such PTO and foreign
applications that are based on an intent-to-use, unless and until such time that
the grant and/or enforcement of the security interest will not cause such
Trademark to be deemed invalidated, cancelled or abandoned;

 

6



--------------------------------------------------------------------------------

            (v) the Domestic Distribution Assets;

            (vi) the International Royalties Concentration Account, the
Venezuelan Royalties Concentration Account, the Cayman Islands Royalties
Concentration Account, the Domestic Franchising Concentration Account, the
Canadian Distribution Concentration Account, the Canadian Distribution
U.S. Dollar Concentration Account, the Real Estate Holder Concentration Account,
the Equipment Holder Concentration Account, any Additional Concentration Account
owned by a Guarantor, each Account Agreement and Lock-Box related thereto and
all monies and other property (including Investment Property and Financial
Assets, if any) on deposit or credited from time to time in each such account
and all Proceeds thereof;

            (vii) all other personal property of any Guarantor and all other
assets of any Guarantor now owned or at any time hereafter acquired by such
Guarantor, including, without limitation, all of the following (each as defined
in the New York UCC): all accounts, chattel paper, deposit accounts, documents,
general intangibles, goods, instruments, securities accounts and other
investment property, commercial tort claims, letter-of-credit rights, letters of
credit and money;

            (viii) all additional property that may from time to time hereafter
(pursuant to the terms of any Series Supplement or otherwise) be subjected to
the grant and pledge hereof by such Guarantor or by anyone on its behalf; and

            (ix) to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees and
other supporting obligations given by any Person with respect to any of the
foregoing;

provided, however, that the Guarantors shall not be required to pledge more than
65% of the Equity Interests (and any rights associated with such Equity
Interests) of any foreign Subsidiary of any of the Guarantors that is a
corporation for United States federal income tax purposes (including, without
limitation, the Canadian Distributor). The Collateral will not include any
Excluded Amounts or Excluded Property and the Trustee, on behalf of the Secured
Parties, further acknowledges that it shall have no security interest in any
Excluded Amounts or any Excluded Property. For the avoidance of doubt, although
the assets (other than any Excluded Amounts or Excluded Property) related to the
thin crust manufacturing center and the vegetable processing center will
constitute Collateral, the profit generated from the supply of processed
vegetables and thin crust pizza dough to the Domestic Distributor pursuant to
the Product Purchase and Distribution Agreement will not constitute Collateral.

 

7



--------------------------------------------------------------------------------

(b) The foregoing grant is made in trust to secure the Obligations and to secure
compliance with the provisions of this Agreement, all as provided in this
Agreement. The Trustee, on behalf of the Secured Parties, acknowledges such
grant, accepts the trusts under this Agreement in accordance with the provisions
of this Agreement and agrees to perform its duties required in this Agreement.
The Collateral shall secure the Obligations equally and ratably without
prejudice, priority or distinction (except, with respect to any Series of Notes,
as otherwise stated in the applicable Series Supplement or in the applicable
provisions of the Base Indenture).

(c) In addition, pursuant to and within the time periods specified in
Section 8.37 of the Base Indenture, the Domestic Distribution Real Estate Holder
shall execute and deliver to the Trustee, for the benefit of the Secured
Parties, a Mortgage with respect to each owned Domestic Manufacturing and
Distribution Center existing as of the Closing Date or acquired thereafter,
which shall be delivered to the Trustee or its agent to be held in escrow;
provided that upon the occurrence of a Mortgage Recordation Event, unless such
Mortgage Recordation Event is waived by the Control Party (at the direction of
the Controlling Class Representative), the Trustee shall (i) engage a
third-party service provider (which shall be reasonably acceptable to the
Control Party) and shall deliver to such third-party service provider for
recordation promptly within five (5) Business Days of the occurrence of such
Mortgage Recordation Event all such Mortgages with each applicable Governmental
Authority with respect to each such Mortgage and (ii) pay all Mortgage
Recordation Fees in connection with such recordation, unless such requirement to
record any such Mortgages is waived by the Control Party (acting at the
direction of the Controlling Class Representative). The Trustee shall be
reimbursed by the Co-Issuers for any and all costs and expenses incurred in
connection with such recordation, including all Mortgage Recordation Fees,
pursuant to and in accordance with the Priority of Payments. Neither the Trustee
nor any custodian on behalf of the Trustee shall be under any duty or obligation
to inspect, review or examine any such Mortgages or to determine that the same
are valid, binding, legally effective, properly endorsed, genuine, enforceable
or appropriate for the represented purpose or that they are in recordable form.
Neither the Trustee nor any agent on its behalf shall in any way be liable for
any delays in the recordation of any Mortgage, for the rejection of a Mortgage
by any recording office or for the failure of any Mortgage to create in favor of
the Trustee, for the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, the Co-Issuers’
right, title and interest in and to each owned Domestic Manufacturing and
Distribution Center, and the Proceeds thereof.

(d) The parties hereto agree and acknowledge that each certificated Equity
Interest and each Mortgage constituting Collateral may be held by a custodian on
behalf of the Trustee.

3.2 Certain Rights and Obligations of the Guarantors Unaffected.

(a) Notwithstanding the grant of the security interest in the Collateral
hereunder to the Trustee, on behalf of the Secured Parties, the Guarantors
acknowledge that the Manager, on behalf of the Securitization Entities,
including, without limitation, any Guarantors

 

8



--------------------------------------------------------------------------------

that are IP Holders, shall, subject to the terms and conditions of the
Management Agreement, nevertheless have the right, subject to the Trustee’s
right to revoke such right, in whole or in part, in the event of the occurrence
of an Event of Default, (i) to give all consents, requests, notices, directions,
approvals, extensions or waivers, if any, which are required or permitted to be
given by any Guarantor under the Collateral Documents, and to enforce all
rights, remedies, powers, privileges and claims of each Guarantor under the
Collateral Documents, (ii) to give all consents, requests, notices, directions
and approvals, if any, which are required or permitted to be given by any
Guarantor under any IP License Agreement to which such Guarantor is a party and
(iii) to take any other actions required or permitted to be taken by a Guarantor
under the terms of the Management Agreement.

(b) The grant of the security interest by the Guarantors in the Collateral to
the Trustee on behalf of the Secured Parties hereunder shall not (i) relieve any
Guarantor from the performance of any term, covenant, condition or agreement on
such Guarantor’s part to be performed or observed under or in connection with
any of the Collateral Documents or (ii) impose any obligation on the Trustee or
any of the Secured Parties to perform or observe any such term, covenant,
condition or agreement on such Guarantor’s part to be so performed or observed
or impose any liability on the Trustee or any of the Secured Parties for any act
or omission on the part of such Guarantor or from any breach of any
representation or warranty on the part of such Guarantor.

(c) Each Guarantor hereby jointly and severally agrees to indemnify and hold
harmless the Trustee and each Secured Party (including its directors, officers,
employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, reasonable out-of-pocket costs and expenses arising out of or
resulting from the security interest granted hereby, whether arising by virtue
of any act or omission on the part of such Guarantor or otherwise, including,
without limitation, the reasonable out-of-pocket costs, expenses and
disbursements (including reasonable attorneys’ fees and expenses) incurred by
the Trustee or any Secured Party in enforcing this Agreement or any other
Related Document or preserving any of its rights to, or realizing upon, any of
the Collateral; provided, however, that the foregoing indemnification shall not
extend to any action by the Trustee or any Secured Party which constitutes gross
negligence or willful misconduct by the Trustee or any Secured Party or any
other indemnified person hereunder. The indemnification provided for in this
Section 3.2 shall survive the removal of, or a resignation by, any Person as
Trustee as well as the termination of this Agreement.

3.3 Performance of Collateral Documents. Upon the occurrence of a default or
breach (after giving effect to any applicable grace or cure periods) by any
Person party to (a) a Collateral Transaction Document or (b) a Collateral
Franchise Document (only if a Manager Termination Event or an Event of Default
has occurred and is continuing), promptly following a request from the Trustee
to do so and at the Guarantors’ expense, the Guarantors agree jointly and
severally to take all such lawful action as permitted under this Agreement as
the Trustee (acting at the direction of the Control Party (at the direction of
the Controlling Class Representative)) may reasonably request to compel or
secure the performance and observance by such Person of its obligations to any
Guarantor, and to exercise any and all rights, remedies,

 

9



--------------------------------------------------------------------------------

powers and privileges lawfully available to any Guarantor to the extent and in
the manner directed by the Trustee (acting at the direction of the Control Party
(at the direction of the Controlling Class Representative)), including, without
limitation, the transmission of notices of default and the institution of legal
or administrative actions or proceedings to compel or secure performance by such
Person of its obligations thereunder. If (i) any Guarantor shall have failed,
within fifteen (15) days of receiving the direction of the Trustee, to take
action to accomplish such directions of the Trustee, (ii) any Guarantor refuses
to take any such action, as reasonably determined by the Trustee in good faith,
or (iii) the Control Party (at the direction of the Controlling Class
Representative) reasonably determines that such action must be taken
immediately, in any such case the Control Party (at the direction of the
Controlling Class Representative) may, but shall not be obligated to, take, and
the Trustee shall take (if so directed by the Control Party (at the direction of
the Controlling Class Representative)), at the expense of the Guarantors, such
previously directed action and any related action permitted under this Agreement
which the Control Party thereafter determines is appropriate (without the need
under this provision or any other provision under this Agreement to direct the
Guarantor to take such action), on behalf of the Guarantor and the Secured
Parties.

3.4 Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall jointly and
severally indemnify and hold harmless the Trustee and each Secured Party from
any present or future claim for liability for any stamp, documentary or other
similar tax and any penalties or interest and expenses with respect thereto,
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, any other Related Document or any Collateral. The Guarantors
shall pay, and jointly and severally indemnify and hold harmless each Secured
Party against, any and all amounts in respect of all search, filing, recording
and registration fees, taxes, excise taxes and other similar imposts that may be
payable or determined to be payable in respect of the execution, delivery,
performance and/or enforcement of this Agreement or any other Related Document.

3.5 Authorization to File Financing Statements.

(a) Each Guarantor hereby irrevocably authorizes the Secured Parties at any time
and from time to time (or, with respect to the Mortgages, upon the occurrence of
a Mortgage Recordation Event, unless such Mortgage Recordation Event is waived
by the Control Party (at the direction of the Controlling Class Representative))
to file or record without the signature of such Guarantor to the extent
permitted by applicable law in any filing office (including, without limitation,
the PTO) in any applicable jurisdiction financing statements and other filing or
recording documents or instruments with respect to the Collateral, including,
without limitation, any and all Domino’s IP (to the extent set forth in
Section 8.25(c) and Section 8.25(d) of the Base Indenture), to perfect the
security interests of the Trustee for the benefit of the Secured Parties under
this Agreement. Each Guarantor authorizes the filing of any such financing
statement, other filing, recording document or instrument naming the Trustee as
secured party and indicating that the Collateral includes (a) “all assets” or
words of similar effect or import regardless of whether any particular assets
comprised in the Collateral fall within the scope of Article 9 of the UCC,
including, without limitation, any and all Domino’s IP (other than applications
for Trademarks as described in Section 3.1(a)(iv) above), or (b) as being of an
equal or lesser scope or with greater detail. Each Guarantor agrees to furnish
any information

 

10



--------------------------------------------------------------------------------

necessary to accomplish the foregoing promptly upon the Trustee’s request. Each
Guarantor also hereby ratifies the filing by or on behalf of the Trustee or any
Secured Party of any financing statement with respect to the Collateral made
prior to the date hereof.

(b) Each Guarantor acknowledges that the Collateral under this Agreement
includes certain rights of the Guarantors as secured parties under the Related
Documents. Each Guarantor hereby irrevocably appoints the Trustee as its
representative with respect to all financing statements filed to perfect such
security interests and authorizes the Servicer on behalf of the Secured Parties
to make such filings as they deem necessary to reflect the Trustee as secured
party of record with respect to such financing statements.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the Secured Parties, as follows as of each Series Closing Date:

4.1 Existence and Power. Each Guarantor (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction (including, without limitation, in the International
Territory) where the character of its property, the nature of its business or
the performance of its obligations under the Related Documents make such
qualification necessary, except to the extent that the failure to so qualify is
not reasonably likely to result in a Material Adverse Effect, and (c) has all
limited liability company, corporate or other powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and for purposes of the transactions contemplated by
this Agreement and the other Related Documents.

4.2 Company and Governmental Authorization. The execution, delivery and
performance by each Guarantor of this Agreement and the other Related Documents
to which it is a party (a) is within such Guarantor’s limited liability company,
corporate, unlimited company or other powers and has been duly authorized by all
necessary limited liability company, corporate or other action, (b) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained (other than any actions or filings that may be undertaken
after the Closing Date pursuant to the terms of the Base Indenture or any other
Related Document) and (c) does not contravene, or constitute a default under,
any Requirements of Law with respect to such Guarantor or any Contractual
Obligation with respect to such Guarantor or result in the creation or
imposition of any Lien on any property of any Guarantor, except for Liens
created by this Agreement or the other Related Documents, except, in the case of
clause (b) or (c) above, solely with respect to the Contribution Agreements, the
violation of which could not reasonably be expected to have a Material Adverse
Effect. This Agreement and each of the other Related Documents to which each
Guarantor is a party has been executed and delivered by a duly Authorized
Officer of such Guarantor.

 

11



--------------------------------------------------------------------------------

4.3 No Consent. Except as set forth on Schedule 7.3 to the Base Indenture, no
consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by each Guarantor of
this Agreement or any Related Document to which it is a party or for the
performance of any of the Guarantors’ obligations hereunder or thereunder other
than such consents, approvals, authorizations, registrations, declarations or
filings (a) as shall have been obtained or made by such Guarantor prior to the
Closing Date or as are permitted to be obtained subsequent to the Closing Date
in accordance with Section 4.6 hereof or Section 8.25 or Section 8.37 of the
Base Indenture or (b) relating to the performance of any Collateral Franchise
Document the failure of which to obtain is not reasonably likely to have a
Material Adverse Effect.

4.4 Binding Effect. This Agreement, and each other Related Document to which a
Guarantor is a party, is a legal, valid and binding obligation of each such
Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

4.5 Ownership of Equity Interests; Subsidiaries. All of the issued and
outstanding Equity Interests of each Guarantor are owned as set forth in
Schedule 4.5 to this Agreement, all of which interests have been validly issued
and are owned of record by such Guarantor, free and clear of all Liens other
than Permitted Liens. No Guarantor has any subsidiaries or owns any Equity
Interests in any other Person, other than as set forth in such Schedule 4.5 and
other than any Additional Securitization Entity.

4.6 Security Interests.

(a) Each Guarantor owns and has good title to its Collateral, free and clear of
all Liens other than Permitted Liens. The Guarantors’ rights under the
Collateral Documents (except for any Franchisee Promissory Notes) constitute
general intangibles under the applicable UCC. This Agreement creates a valid and
continuing Lien on the Collateral (other than the owned Domestic Manufacturing
and Distribution Centers) in favor of the Trustee on behalf of and for the
benefit of the Secured Parties, which Lien on the Collateral has been perfected
(except as described on Schedule 7.13(a) or as is permitted under this
Section 4.6(a) or Section 8.25(c) or Section 8.25(d) to the Base Indenture) and
is prior to all other Liens (other than Permitted Liens), and is enforceable as
such as against creditors of and purchasers from each Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing. The Guarantors have received all
consents and approvals required by the terms of the Collateral to the pledge of
the Collateral to the Trustee hereunder. The Guarantors have caused or shall
have caused, within ten days of the date of this Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the first-priority
security interest in the Collateral granted to the Trustee

 

12



--------------------------------------------------------------------------------

hereunder or, in the case of Intellectual Property or the owned Domestic
Manufacturing and Distribution Centers, shall take all action necessary to
perfect such first-priority security interest consistent with the obligations
set forth in Section 8.25(c), Section 8.25(d) or Section 8.37 of the Base
Indenture, as applicable.

(b) Other than the security interest granted to the Trustee hereunder, pursuant
to the other Related Documents or any other Permitted Lien, none of the
Guarantors has pledged, assigned, sold or granted a security interest in the
Collateral. All action necessary (including the filing of UCC-1 financing
statements and filings with the PTO, the United States Copyright Office or any
applicable foreign intellectual property office or agency) to protect and
evidence the Trustee’s security interest in the Collateral in the United States
and any Included Country has been, or shall be, duly and effectively taken
consistent with the obligations of Section 4.6(a) above and Section 8.25(c),
Section 8.25(d) and Section 8.37 of the Base Indenture, except as described on
Schedule 7.13(a) to the Base Indenture. No security agreement, financing
statement, equivalent security or lien instrument or continuation statement
authorized by any Guarantor and listing such Guarantor as debtor covering all or
any part of the Collateral is on file or of record in any jurisdiction in the
United States or in the International Territory, except in respect of Permitted
Liens or such as may have been filed, recorded or made by such Guarantor in
favor of the Trustee on behalf of the Secured Parties in connection with this
Agreement, and no Guarantor has authorized any such filing.

(c) All authorizations in this Agreement for the Trustee to endorse checks,
instruments and securities and to execute financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by this Agreement are powers coupled with an interest and are
irrevocable.

4.7 Other Representations. All representations and warranties of or about each
Guarantor made in the Base Indenture and in each other Related Document are true
and correct (i) if qualified as to materiality, in all respects, and (ii) if not
qualified as to materiality, in all material respects (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct in all respects or in all material respects, as
applicable, as of such earlier date) and are repeated herein as though fully set
forth herein.

SECTION 5

COVENANTS

5.1 Maintenance of Office or Agency.

(a) The Guarantors shall maintain an office or agency (which may be an office of
the Trustee, the Registrar or co-registrar) where notices and demands to or upon
the Guarantors in respect of this Agreement may be served. The Guarantors shall
give prompt written notice to the Trustee and the Control Party of the location,
and any change in the location,

 

13



--------------------------------------------------------------------------------

of such office or agency. If at any time the Guarantors shall fail to maintain
any such required office or agency or shall fail to furnish the Trustee and the
Control Party with the address thereof, such presentations, surrenders, notices
and demands may be made or served at the Corporate Trust Office.

(b) The Guarantors hereby designate the applicable Corporate Trust Office as one
such office or agency of the Guarantors.

5.2 Covenants in Base Indenture and Other Related Documents. Each Guarantor
shall take, or shall refrain from taking, as the case maybe, each action that is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.

5.3 Further Assurances.

(a) Each Guarantor shall do such further acts and things, and execute and
deliver to the Trustee and the Control Party such additional assignments,
agreements, powers and instruments, as are necessary or desirable to obtain or
maintain the security interest of the Trustee in the Collateral on behalf of the
Secured Parties as a perfected security interest subject to no prior Liens
(other than Permitted Liens), to carry into effect the purposes of this
Agreement or the other Related Documents or to better assure and confirm unto
the Trustee, the Control Party or the other Secured Parties their rights, powers
and remedies hereunder including, without limitation, the filing of any
financing or continuation statements or amendments under the UCC in effect in
any jurisdiction with respect to the liens and security interests granted
hereby, except as set forth on Schedule 8.11 to the Base Indenture or in
Section 8.25 of the Base Indenture. The Guarantors intend the security interests
granted pursuant to this Agreement in favor of the Secured Parties to be prior
to all other Liens (other than Permitted Liens) in respect of the Collateral,
and each Guarantor shall take all actions necessary to obtain and maintain, in
favor of the Trustee for the benefit of the Secured Parties, a first lien on and
a first priority, perfected security interest in the Collateral (except with
respect to Permitted Liens and except as set forth on Schedule 8.11 or in
Section 8.25 to the Base Indenture). If any Guarantor fails to perform any of
its agreements or obligations under this Section 5.3(a), the Control Party
itself may perform such agreement or obligation, and the expenses of the Control
Party incurred in connection therewith shall be payable by the Guarantors upon
the Control Party’s demand therefor. The Control Party is hereby authorized to
execute and file without the signature of any Guarantor to the extent permitted
by applicable law any financing statements, continuation statements, amendments
or other instruments necessary or appropriate to perfect or maintain the
perfection of the Trustee’s security interest in the Collateral.

(b) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and within two (2) Business Days physically
delivered to the Trustee hereunder, and shall, subject to the rights of any
Person in whose favor a prior Lien has been perfected, be duly endorsed in a
manner satisfactory to the Trustee and delivered to the Trustee promptly.

 

14



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions set forth in clauses (a) and (b) above, the
Guarantors shall not be required to perfect any security interest in any
fixtures (other than through a central filing of a UCC financing statement), any
Franchisee Promissory Notes or, except as provided in Section 8.37 to the Base
Indenture, any real property.

(d) The Guarantors, upon obtaining an interest in any commercial tort claim or
claims (as such term is defined in the New York UCC), shall comply with
Section 8.11(d) of the Base Indenture.

(e) Each Guarantor shall warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and Proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.

5.4 Legal Name, Location Under Section 9-301 or 9-307. No Guarantor shall change
its location (within the meaning of Section 9-301 or 9-307 of the applicable
UCC) or its legal name without at least thirty (30) days’ prior written notice
to the Trustee, the Control Party and the Rating Agencies with respect to each
Series of Notes Outstanding. In the event that any Guarantor desires to so
change its location or change its legal name, such Guarantor shall make any
required filings and prior to actually changing its location or its legal name
such Guarantor shall deliver to the Trustee and the Control Party (i) an
Officer’s Certificate and an Opinion of Counsel confirming that all required
filings have been made, subject to Section 8.11(c), to continue the perfected
interest of the Trustee on behalf of the Secured Parties in the Collateral under
Article 9 of the applicable UCC, the PPSA or other applicable law in respect of
the new location or new legal name of such Guarantor and (ii) copies of all such
required filings with the filing information duly noted thereon by the office in
which such filings were made.

5.5 Equity Interests. No Guarantor shall sell, transfer, assign, pledge,
hypothecate or otherwise dispose, in whole or in part, of any Equity Interest in
any Subsidiary, except as provided in the Related Documents.

5.6 Concentration Accounts and Lock Boxes. To the extent that it owns any
Concentration Account (including any Lock Box related thereto), each Guarantor
shall comply with Section 5.1 of the Base Indenture with respect to each such
Concentration Account (including any Lock Box related thereto).

 

15



--------------------------------------------------------------------------------

SECTION 6

REMEDIAL PROVISIONS

6.1 Rights of the Control Party and Trustee upon Event of Default.

(a) Proceedings To Collect Money. In case any Guarantor shall fail forthwith to
pay such amounts due on this Guaranty upon such demand, the Trustee at the
direction of the Control Party (at the direction of the Controlling Class
Representative), in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against any Guarantor and collect in the manner provided by law out of the
property of any Guarantor, wherever situated, the moneys adjudged or decreed to
be payable.

(b) Other Proceedings. If and whenever an Event of Default shall have occurred
and be continuing, the Trustee, at the direction of the Control Party (at the
direction of the Controlling Class Representative), shall:

                (i) proceed to protect and enforce its rights and the rights of
the other Secured Parties, by such appropriate Proceedings as the Control Party
(at the direction of the Controlling Class Representative) shall deem most
effective to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Agreement or any other Related
Document or in aid of the exercise of any power granted therein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Agreement or any other Related Document or by law, including any remedies
of a secured party under applicable law;

                (ii) (A) direct the Guarantors to exercise (and each Guarantor
agrees to exercise) all rights, remedies, powers, privileges and claims of any
Guarantor against any party to any Collateral Document arising as a result of
the occurrence of such Event of Default or otherwise, including the right or
power to take any action to compel performance or observance by any such party
of its obligations to any Guarantor, and any right of any Guarantor to take such
action independent of such direction shall be suspended, and (B) if (x) the
Guarantors shall have failed, within ten (10) Business Days of receiving the
direction of the Trustee (given at the direction of the Control Party (at the
direction of the Controlling Class Representative)), to take commercially
reasonable action to accomplish such directions of the Trustee, (y) any
Guarantor refuses to take such action or (z) the Control Party (at the direction
of the Controlling Class Representative) reasonably determines that such action
must be taken immediately, take such previously directed action (and any related
action as permitted under this Agreement thereafter determined by the Trustee or
the Control Party to be appropriate without the need under this provision or any
other provision under this Agreement to direct the Guarantors to take such
action);

 

16



--------------------------------------------------------------------------------

                (iii) institute Proceedings from time to time for the complete
or partial foreclosure of this Agreement or, to the extent applicable, any other
Related Document, with respect to the Collateral; provided that the Trustee
shall not be required to take title to any real property in connection with any
foreclosure or other exercise of remedies hereunder and title to such property
shall instead be acquired in an entity designated and (unless owned by a third
party) controlled by the Control Party; and/or

                (iv) sell all or a portion of the Collateral at one or more
public or private sales called and conducted in any manner permitted by law;
provided, however, that the Trustee shall not proceed with any such sale without
the prior written consent of the Control Party (at the direction of the
Controlling Class Representative) and the Trustee shall provide notice to the
Guarantors and each Holder of Senior Subordinated Notes and Subordinated Notes
of a proposed sale of Collateral.

(c) Sale of Collateral. In connection with any sale of the Collateral hereunder
(which may proceed separately and independently from the exercise of remedies
under the Indenture) or under any judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement or
any other Related Document:

                (i) the Trustee, any Noteholder, any Enhancement Provider, any
Hedge Counterparty and/or any other Secured Party may bid for and purchase the
property being sold, and upon compliance with the terms of the sale may hold,
retain, possess and dispose of such property in its own absolute right without
further accountability;

                (ii) the Trustee (at the direction of the Control Party (at the
direction of the Controlling Class Representative)) may make and deliver to the
purchaser or purchasers a good and sufficient deed, bill of sale and instrument
of assignment and transfer of the property sold;

                (iii) all right, title, interest, claim and demand whatsoever,
either at law or in equity or otherwise, of any Guarantor of, in and to the
property so sold shall be divested; and such sale shall be a perpetual bar both
at law and in equity against any Guarantor, its successors and assigns, and
against any and all Persons claiming or who may claim the property sold or any
part thereof from, through or under such Guarantor or its successors or assigns;
and

                (iv) the receipt of the Trustee or of the officer thereof making
such sale shall be a sufficient discharge to the purchaser or purchasers at such
sale for his or their purchase money, and such purchaser or purchasers, and his
or their assigns or personal representatives, shall not, after paying such
purchase money and receiving such receipt of the Trustee or of such officer
therefor, be obliged to see to the application of such purchase money or be in
any way answerable for any loss, misapplication or non-application thereof.

 

17



--------------------------------------------------------------------------------

(d) Application of Proceeds. Any amounts obtained by the Trustee on account of
or as a result of the exercise by the Trustee of any right hereunder shall be
held by the Trustee as additional collateral for the repayment of Obligations,
shall be deposited into the Collection Account and shall be applied as provided
in Article V of the Base Indenture; provided, however, that unless otherwise
provided in this Section 6 or Article IX to the Base Indenture, with respect to
any distribution to any Class of Notes, notwithstanding the provisions of
Article V of the Base Indenture, such amounts shall be distributed sequentially
in order of alphabetical designation and pro rata among each Class of Notes of
the same alphabetical designation based upon Outstanding Principal Amount of the
Notes of each such Class.

(e) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable law with respect to the Collateral, the
Trustee shall have all of the rights and remedies of a secured party under the
UCC and similar laws as enacted in any applicable jurisdiction.

(f) Proceedings. The Trustee may maintain a Proceeding even if it does not
possess any of the Notes or does not produce any of them in the Proceeding, and
any such Proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.

(g) Power of Attorney. To the fullest extent permitted by applicable law, each
Guarantor hereby grants to the Trustee an absolute and irrevocable power of
attorney to sign, upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the PTO, United States Copyright
Office, any similar office or agency in each foreign country in which any
Domino’s IP is located, or any other Governmental Authority in order to effect
an absolute assignment of all right, title and interest in or to any Domino’s
IP, and record the same.

6.2 Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To the extent
it may lawfully do so, each Guarantor for itself and for any Person who may
claim through or under it hereby:

(a) agrees that neither it nor any such Person shall step up, plead, claim or in
any manner whatsoever take advantage of any appraisal, valuation, stay,
extension or redemption laws, now or hereafter in force in any jurisdiction,
which may delay, prevent or otherwise hinder (i) the performance, enforcement or
foreclosure of this Agreement, (ii) the sale of any of the Collateral or
(iii) the putting of the purchaser or purchasers thereof into possession of such
property immediately after the sale thereof;

 

18



--------------------------------------------------------------------------------

(b) waives all benefit or advantage of any such laws;

(c) waives and releases all rights to have the Collateral marshaled upon any
foreclosure, sale or other enforcement of this Agreement; and

(d) consents and agrees that, subject to the terms of this Agreement, all the
Collateral may at any such sale be sold by the Trustee as an entirety or in such
portions as the Trustee may (upon direction by the Control Party (at the
direction of the Controlling Class Representative)) determine.

6.3 Limited Recourse. Notwithstanding any other provision of this Agreement or
any other Related Document or otherwise, the liability of the Guarantors to the
Secured Parties under or in relation to this Agreement or any other Related
Document or otherwise, is limited in recourse to the Collateral. The Collateral
having been applied in accordance with the terms hereof, none of the Secured
Parties shall be entitled to take any further steps against any Guarantor to
recover any sums due but still unpaid hereunder or under any of the other
agreements or documents described in this Section 6.3, all claims in respect of
which shall be extinguished.

6.4 Optional Preservation of the Collateral. If the maturity of the Outstanding
Notes of each Series has been accelerated pursuant to Section 9.2 of the Base
Indenture following an Event of Default and such declaration and its
consequences have not been rescinded and annulled, the Trustee, at the direction
of the Control Party (at the direction of the Controlling Class Representative),
shall elect to maintain possession of such portion, if any, of the Collateral as
the Control Party (at the direction of the Controlling Class Representative)
shall in its discretion determine.

6.5 Control by the Control Party. Notwithstanding any other provision hereof,
the Control Party (at the direction of the Controlling Class Representative) may
cause the institution of and direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercise any trust or
power conferred on the Trustee; provided that:

(a) such direction of time, method and place shall not be in conflict with any
rule of law, with the Servicing Standard or with this Agreement;

(b) the Control Party (at the direction of the Controlling Class Representative)
may take any other action deemed proper by the Control Party (at the direction
of the Controlling Class Representative) that is not inconsistent with such
direction (as the same may be modified by the Control Party (at the direction of
the Controlling Class Representative)); and

(c) such direction shall be in writing;

 

19



--------------------------------------------------------------------------------

provided further that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture. The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party (at the direction of
the Controlling Class Representative).

6.6 The Trustee May File Proofs of Claim. The Trustee is authorized to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and any other Secured Party (as applicable) allowed in
any judicial proceedings relative to any Guarantor, its creditors or its
property, and shall be entitled and empowered to collect, receive and distribute
any money or other property payable or deliverable on any such claim and any
custodian in any such judicial proceeding is hereby authorized by each Secured
Party to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to any other Secured
Party, to pay the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 10.5 of the Base Indenture. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 10.5 of the Base Indenture out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money and other properties which any other Secured Party may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any other
Secured Party, or to authorize the Trustee to vote in respect of the claim of
any Secured Parties in any such proceeding.

6.7 Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.7 does not apply to a suit by the Trustee, a suit by
the Control Party or a suit by Noteholders of more than 10% of the Aggregate
Outstanding Principal Amount of all Series of Notes.

6.8 Restoration of Rights and Remedies. If the Trustee or any other Secured
Party has instituted any Proceeding to enforce any right or remedy under this
Agreement or any other Related Document and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Trustee or to such other Secured Party, then and in every such case the Trustee
and any such other Secured Party shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the other
Secured Parties shall continue as though no such Proceeding had been instituted.

 

20



--------------------------------------------------------------------------------

6.9 Rights and Remedies Cumulative. No right or remedy herein conferred upon or
reserved to the Trustee or to any other Secured Party is intended to be
exclusive of any other right or remedy, and every right or remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given under this Agreement or any other Related Document or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy under this Agreement or any other Related Document, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

6.10 Delay or Omission Not Waiver. No delay or omission of the Trustee, the
Control Party, the Controlling Class Representative or of any other Secured
Party to exercise any right or remedy accruing upon any Potential Rapid
Amortization Event, Rapid Amortization Event, Default or Event of Default shall
impair any such right or remedy or constitute a waiver of any such Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
or an acquiescence therein. Every right and remedy given by this Section 6 or by
law to the Trustee, the Control Party, the Controlling Class Representative or
to any other Secured Party may be exercised from time to time to the extent not
inconsistent with the Indenture or this Agreement, and as often as may be deemed
expedient, by the Trustee, the Control Party, the Controlling Class
Representative or by any other Secured Party, as the case may be.

6.11 Waiver of Stay or Extension Laws. Each Guarantor covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, or plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law wherever enacted, now or at any time hereafter in force, that
may affect the covenants or the performance of this Agreement or any other
Related Document; and each Guarantor (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantages of any such law, and covenants
that it shall not hinder, delay or impede the execution of any power herein
granted to the Trustee, the Control Party or the Controlling Class
Representative, but shall suffer and permit the execution of every such power as
though no such law had been enacted.

6.12 Receivership Clause. The Trustee, at the direction of the Control Party (at
the direction of the Controlling Class Representative), may appoint by
instrument in writing one or more receivers, managers or receiver and manager (a
“Receiver”) of the Canadian Distributor or any or all of its Collateral with
such rights, powers and authority (including any or all of the rights, powers
and authority of the Trustee under this Agreement) as may be provided for in the
instrument of appointment or any supplemental instrument and remove and replace
any such Receiver from time to time. To the extent permitted by applicable law,
any Receiver appointed by the Trustee shall (for purposes relating to
responsibility for the Receiver’s acts or omissions) be considered to be the
agent of the Canadian Distributor and not of the Trustee. The Trustee, at the
direction of the Control Party (at the direction of the Controlling Class
Representative), may also apply to a court of competent jurisdiction for the
appointment of a Receiver of the Canadian Distributor or of any or all of its
Collateral.

 

21



--------------------------------------------------------------------------------

SECTION 7

THE TRUSTEE’S AUTHORITY

Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party (at the direction of the Controlling Class Representative)) and
the Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 8

MISCELLANEOUS

8.1 Amendments. None of the terms or provisions of this Agreement may be
amended, supplemented, waived or otherwise modified except in accordance with
Article XII of the Base Indenture.

8.2 Notices.

(a) Any notice or communication by the Guarantors or the Trustee to any other
party hereto shall be in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested) facsimile
or overnight air courier guaranteeing next day delivery, to such other party’s
address:

If to the SPV Guarantor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: Cristian Dersidan

Facsimile: 866-282-3872

 

22



--------------------------------------------------------------------------------

If to the Domestic Franchisor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: Cristian Dersidan

Facsimile: 866-282-3872

If to the International Franchisor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: Cristian Dersidan

Facsimile: 866-282-3872

If to the Canadian Distributor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: Cristian Dersidan

Facsimile: 866-282-3872

If to Domino’s RE LLC:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention:   Cristian Dersidan

Facsimile:   866-282-3872

If to Domino’s EQ LLC:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: Cristian Dersidan

Facsimile: 866-282-3872

 

23



--------------------------------------------------------------------------------

If to any Guarantor with a copy to:

Domino’s Pizza LLC

30 Frank Lloyd Wright Drive

Ann Arbor, Michigan 48106

Attention: Cristian Dersidan

Facsimile:

and

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attention: Winthrop G. Minot

Facsimile: 617-235-0076

and

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: David Midvidy

Facsimile: 917-777-2089

If to the Trustee:

Citibank, N.A.

388 Greenwich Street

14th Floor

New York, New York 10013

Attention: Global Transaction Services –Domino’s Pizza

Facsimile: 212-816-5527

(b) The Guarantors or the Trustee by notice to each other party may designate
additional or different addresses for subsequent notices or communications;
provided, however, the Guarantors may not at any time designate more than a
total of three (3) addresses to which notices must be sent in order to be
effective.

(c) Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first class mail shall be deemed given
five days after the date that such notice is mailed, (iii) delivered by
facsimile shall be deemed given on the date of delivery of such notice and
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier.

 

24



--------------------------------------------------------------------------------

(d) Notwithstanding any provisions of this Agreement to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Related Document.

8.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

8.4 Successors. All agreements of each of the Guarantors in this Agreement and
each other Related Document to which it is a party shall bind its successors and
assigns; provided, however, no Guarantor may assign its obligations or rights
under this Agreement or any Related Document, except with the written consent of
the Control Party. All agreements of the Trustee in the Indenture and in this
Agreement shall bind its successors as permitted by the Related Documents.

8.5 Severability. In case any provision in this Agreement or any other Related
Document shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

8.6 Counterpart Originals. The parties may sign any number of copies of this
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

8.7 Table of Contents, Headings, etc. The Table of Contents and headings of the
Sections of this Agreement have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

8.8 Recording of Agreement. If this Agreement is subject to recording in any
appropriate public recording offices, such recording is to be effected by the
Guarantors and at their expense accompanied by an Opinion of Counsel (which may
be counsel to the Guarantors, the Trustee or any other counsel reasonably
acceptable to the Control Party (at the direction of the Controlling Class
Representative) and the Trustee) to the effect that such recording is necessary
either for the protection of the Secured Parties or for the enforcement of any
right or remedy granted to the Trustee under this Agreement.

8.9 Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER RELATED DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.

8.10 Submission to Jurisdiction; Waivers. Each of the Guarantors and the Trustee
hereby irrevocably and unconditionally:

 

25



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Related Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantors or the
Trustee, as the case may be, at its address set forth in Section 8.2 or at such
other address of which the Trustee shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

8.11 Additional Subsidiary Guarantors. Each Additional Securitization Entity
that is designated to be an Additional Subsidiary Guarantor pursuant to
Section 8.34 of the Base Indenture shall become a Guarantor for all purposes of
this Agreement upon execution and delivery by such Additional Securitization
Entity of an Assumption Agreement in substantially the form of Exhibit A hereto.
Upon the execution and delivery by any Additional Securitization Entity of such
an Assumption Agreement, the supplemental schedules attached to such Assumption
Agreement shall be incorporated into and become a part of and supplement the
Schedules to this Agreement and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Assumption
Agreement.

8.12 Currency Indemnity. Each Guarantor shall make all payments of amounts owing
by it hereunder in Dollars. If a Guarantor makes any such payment to the Trustee
or any other Secured Party in a currency (the “Other Currency”) other than
Dollars (whether voluntarily or pursuant to an order or judgment of a court or
tribunal of any jurisdiction), such payment shall constitute a discharge of the
liability of such party hereunder in respect of such amount owing only to the
extent of the amount of Dollars which the Trustee or such Secured Party is able
to purchase, with the amount it receives on the date of receipt. If the amount
of Dollars which the Trustee or such Secured Party is able to purchase is less
than the amount of such currency originally so due in respect of such amount,
such Guarantor shall indemnify and save the Trustee

 

26



--------------------------------------------------------------------------------

or such Secured Party, as applicable, harmless from and against any loss or
damage arising as a result of such deficiency. This indemnity shall constitute
an obligation separate and independent from the other obligations contained in
this Agreement, shall give rise to a separate and independent cause of action,
shall survive termination hereof, shall apply irrespective of any indulgence
granted by the Trustee or such Secured Party and shall continue in full force
and effect notwithstanding any judgment or order in respect of any amount due
hereunder or under any judgment or order.

8.13 Acknowledgment of Receipt; Waiver. Each Guarantor acknowledges receipt of
an executed copy of this Agreement and, to the extent permitted by applicable
law, waives the right to receive a copy of any financing statement, financing
change statement or verification statement in respect of any registered
financing statement or financing change statement prepared, registered or issued
in connection with this Agreement.

8.14 Termination; Partial Release.

(a) This Agreement and any grants, pledges and assignments hereunder shall
become effective on the date hereof and shall terminate on the Termination Date.

(b) On the Termination Date, the Collateral shall be automatically released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Trustee and each
Guarantor shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Guarantors. At the request and sole expense of any Guarantor
following any such termination, the Trustee shall deliver to such Guarantor any
Collateral held by the Trustee hereunder, and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

(c) Any partial release of Collateral hereunder requested by the Co-Issuers in
connection with any Permitted Asset Disposition shall be governed by
Section 14.17 of the Base Indenture.

8.15 Third Party Beneficiary. Each of the Secured Parties and the Controlling
Class Representative is an express third party beneficiary of this Agreement.

8.16 Entire Agreement.

This Agreement, together with the schedule hereto, the Indenture and the other
Related Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.

 

27



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Amended and Restated Guarantee and Collateral Agreement to be duly executed and
delivered by its duly authorized officer as of the date first above written.

 

DOMINO’S SPV GUARANTOR LLC By:        Name: Adam J. Gacek   Title:   Secretary

 

DOMINO’S PIZZA FRANCHISING LLC By:        Name: Adam J. Gacek   Title:
  Secretary

 

DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC. By:        Name: Adam J. Gacek  
Title:   Secretary

 

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC By:        Name: Adam J. Gacek   Title:
  Secretary

 

DOMINO’S RE LLC By:        Name: Adam J. Gacek   Title:   Secretary

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DOMINO’S EQ LLC By:        Name: Adam J. Gacek   Title:   Secretary

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

 

CITIBANK, N.A., in its capacity as Trustee

By:        Name:   Title:

[Signature Page to the Guarantee and Collateral Agreement]